Citation Nr: 1450212	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  10-47 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for degenerative disk disease of the lumbosacral spine.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

	

ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to October 1971.  

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which, as relevant, denied a rating in excess of 20 percent for the Veteran's back disability and entitlement to a TDIU.

In February 2010, the Veteran entered a notice of disagreement only as to the issue of entitlement to a TDIU and a statement of the case pertaining to such issue was issued in October 2010.  The Veteran perfected his appeal as to such issue in December 2010.  However, in a May 2014 supplemental statement of the case, the RO included the issue of entitlement to an increase rating for the Veteran's degenerative disk disease of the lumbosacral spine in addition to entitlement to a TDIU.  In this regard, the RO stated that the former issue was now included as the Veteran had claimed that his back disability was the basis of his TDIU claim.  Both issues were subsequently certified to the Board and, as will be noted below, the Veteran offered testimony on both issues before the undersigned Veterans Law Judge in August 2014.  Therefore, the Board will assume jurisdiction over the issue of entitlement to an increased rating for the Veteran's degenerative disk disease of the lumbosacral spine.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009); Gonzalez-Morales v. Principi, 16 Vet. App. 556 (2003) (per curiam order).

 In August 2014, the Veteran and his spouse testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is associated with the record on appeal.

This appeal was processed using the Veterans Benefit Management System (VBMS) and Virtual VA paperless electronic claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).

The Board observes that the Veteran was most recently afforded a VA examination in April 2014 in order to determine the current nature and severity of his back disability and the resulting functional impairment.  However, in August 2014, the Veteran testified that he had an injection to his back the week of such examination and therefore, his range of motion and symptomatology were not correctly represented at such time.  In this regard, the Board notes that VA treatment records reflect that the Veteran's most recent injection was actually approximately a month prior to such examination, in March 2014.  Even so, April 2014 records reflect that the Veteran's back symptomatology was not as severe as it previously had been as he was still receiving relief from the injection.  Moreover, the Board further notes that the Veteran has had three VA examinations (January 2009, June 2010, and April 2014) and it appears as if the Veteran's degenerative disk disease of the lumbosacral spine did improve at the April 2014 VA examination.  In this regard, at the January 2009 VA examination, his range of motion was to 55 degrees with pain at 45 degrees; at the June 2010 VA examination, his range of motion was to 90 degrees with pain at 45 degrees; and, at the April 2014 VA examination, his range of motion was to 90 degrees with no pain.  

Furthermore, there is some question as to whether the Veteran's back disability results in any associated objective neurologic abnormalities.  See General Rating Formula for Disease and Injuries of the Spine, Note (1) (any associated objective neurologic abnormalities are evaluated separately under an appropriate diagnostic code).  In this regard, the April 2014 VA examiner stated that the Veteran did not have any radiculopathy but, at the January 2009 VA examination, he was diagnosed with episodic dominant sensory left lower extremity and dominant lumbar 5 radiculitis and, at the June 2010 VA examination, he was diagnosed with lumbar degenerative disk disease with sensory radiculopathy involving L1-L5, L5-S1. Thus, based on the conflicting range of motion and neurological findings, the Board finds that a remand is warranted in order for the Veteran to be afforded a VA examination to determine the current nature and severity of his degenerative disk disease of the lumbosacral spine.

Regarding the Veteran's TDIU claim, he is service-connected for pseudomonas osteomyelitis of T6-T7 (rated as 30 percent disabling effective July 1, 1973), degenerative disk disease of the lumbosacral spine (rated as 20 percent disabling effective December 18, 2002), tinnitus (rated as 10 percent disabling effective April 16, 2004), and bilateral impaired hearing (rated as noncompensably disabling effective April 16, 2004).  The Veteran's combined evaluation is 50 percent effective April 6, 2004.  Thus, he does not meet the minimum schedular criteria for TDIU under 38 C.F.R. § 4.16(a).  However, even when the percentage requirements are not met, entitlement to a TDIU on an extra-schedular basis may nonetheless be granted in exceptional cases when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. § 4.16(b).
  
Regarding the nature of the functional impairment resulting from the Veteran's service-connected disabilities, a February 2009 audiological examiner noted that the Veteran reported that he has not worked since 1999 and his occupation was a welder and auto mechanic.  It was opined that this type of employment would not be affected by any hearing loss.  The June 2010 VA spine examiner opined that the Veteran was employable for sedentary work and perhaps very limited physical work, if he was given frequent work breaks and had limited requirements for lifting.  The June 2010 VA audiology examination report it was stated that the Veteran's bilateral hearing loss and tinnitus had a significant effect on his occupation because he had difficulty following instructions and hearing difficulty.  At the April 2014 VA spine examination, the Veteran reported that since his separation from service he worked as an auto mechanic, welder, and millwright.  He stated that the plant had lay-offs and he went to work for a private welder for a while but his back hurt too bad to do that work and he retired around 2000.   The examiner opined that the Veteran's degenerative disk disease of the lumbar spine impacted his ability to work because he could not lift heavy loads or stand or walk for prolonged periods.  In April 2014, it was stated that the Veteran had no evidence of recurrent osteomyelitis since 1971 and that since his spine healed from the infection there would be no work limitations due to the resolved thoracic infectious condition.

The Board acknowledges that the United States Court of Appeals for the Federal Circuit (Federal Circuit) recently held that VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities in TDIU cases.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir 2013).  Following and taking note of the Federal Circuit's decision in Geib, the United States Court of Appeals for Veterans Claims (Court) stated in Floore v. Shinseki, 26 Vet. App. 376, 381 (2013), that the need for a combined-effects medical examination report or opinion with regard to multiple-disability TDIU entitlement decisions is to be determined on a case-by-case basis, and depends on the evidence of record at the time of decision by the RO or the Board. The Court emphasized that this was not to say that a combined-effects medical examination report or opinion likely would not be helpful to the proper adjudication of entitlement to TDIU for a Veteran with multiple service-connected disabilities, but such an examination is not required per se as a matter of statute, regulation, or policy.  Here, the Board finds that this case does warrant consideration of the combined effects of the Veteran's multiple service-connected disabilities upon his employability.

Finally, as the Veteran receives all of his care through the VA Eastern Colorado Health Care System, which includes the Denver, Colorado Springs, and Pueblo facilities, and the most recent treatment records are dated in April 2014, updated records from such facilities should be obtained on remand.


Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records from the VA Eastern Colorado Health Care System dated from April 2014 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining all outstanding treatment records, the Veteran should be afforded an appropriate VA examination to determine the nature and severity of his degenerative disk disease of the lumbar spine.  The record and a copy of this remand must be made available to the examiner for review.  Any indicated evaluations, studies, and tests should be conducted.  

The VA examiner should discuss the current nature and severity of all manifestations of the Veteran's degenerative disk disease of the lumbar spine.  In particular, the examiner should identify the range of motion of the lumbar spine in degrees.  The VA examiner should discuss the effect of the Veteran's injections on range of motion testing and how long these spinal injections are effective.   

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.  If such factors result in additional loss of range of motion, such loss should be expressed in degrees.  

The examiner should also state whether the Veteran has intervertebral disc syndrome and, if so, the total duration of any incapacitating episodes over the past 12 months.  The examiner is advised that an 'incapacitating episode' is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

The examiner should identify the nature and severity of any neurological manifestations associated with the degenerative disk disease of the lumbar spine.  The examiner should specifically indicate whether such results in radiculopathy affecting the lower extremities and, if so, the nerve affected and the degree of impairment.  If the examiner finds that the Veteran's back disability does NOT result in neurologic impairment, he or she should reconcile such finding with previous diagnoses of episodic dominant sensory left lower extremity and dominant lumbar 5 radiculitis at the January 2009 VA examination and lumbar degenerative disk disease with sensory radiculopathy involving L1-L5, L5-S1 at the June 2010 VA examination.

The examiner should also describe the functional impact, if any, the Veteran's degenerative disk disease of the lumbar spine has on his daily life and employability.

All opinions expressed should be accompanied by a rationale.

3.  After completing the foregoing development, forward the record to an appropriate medical professional so as to determine the functional impact of the Veteran's service-connected disabilities on his ordinary activities, to include his employability.  The record contents must be made available for review.  The examiner is requested to describe the Veteran's employment history.  

The examiner should assess the functional impairment caused by the Veteran's service-connected disabilities of pseudomonas osteomyelitis of T6-T7, degenerative disk disease of the lumbosacral spine, tinnitus, and bilateral impaired hearing in the aggregate (i.e., jointly), on his ordinary activities, to include his employability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  

All opinions offered should be accompanied by a rationale. 

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



